Citation Nr: 0005728	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a back injury, with arthritis and scoliosis, 
prior to March 18, 1997. 

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a back injury, with arthritis and scoliosis, 
from March 18, 1997, to May 20, 1999.  

3.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a back injury, with arthritis and scoliosis, 
beginning May 21, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1952.

This matter originated with an appeal from a regional office 
(RO) rating decision of December 1991, which denied service 
connection for a back disorder.  Subsequently, by rating 
decision of October 1992, service connection for residuals of 
a back injury with scoliosis and arthritis was granted, and 
assigned a noncompensable evaluation, and the veteran 
appealed the rating.  By rating action of October 1994, he 
was granted a 10 percent rating for his back disability, 
effective November 21, 1991, the date of his claim for 
service connection.  The case was remanded in December 1996 
and again in March 1999.  In October 1999, the RO assigned a 
20 percent rating, effective March 18, 1997, and a 40 percent 
rating, effective May 21, 1999.  However, the United States 
Court of Veterans Appeals (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet.App. 35, 
38 (1993).  Moreover, because the appeal is from the original 
grant of service connection, each of the "staged" ratings 
must be evaluated.  See Fenderson v. West, 12 Vet.App. 119 
(1999).


FINDINGS OF FACT

1.  For the period from November 21, 1991 to March 17, 1997, 
the veteran's back injury residuals were manifested by disc 
abnormalities, radiculopathy, pain consistent with sciatica 
and varying levels of limitation of motion.

2.  For the period from March 18, 1997 to May 20, 1999, the 
veteran's back injury residuals were manifested by severe 
limitation of motion

3.  Beginning May 21, 1999, the veteran's back disability has 
been manifested by signs of severe disc disease, such as 
limitation of motion and muscle spasm, without diminished 
ankle jerks or evidence of pronounced disease.


CONCLUSIONS OF LAW

1.  For the period from November 21, 1991 to March 17, 1997, 
the schedular criteria for a 20 percent evaluation for 
residuals of a back injury, with arthritis and scoliosis, 
were met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Code 
5293 (1999). 

2.  For the period from March 18, 1997 to May 20, 1999, the 
schedular criteria for a 40 percent evaluation for residuals 
of a back injury, with arthritis and scoliosis, were met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Code 5293 (1999). 

3.  For the period beginning May 21, 1999, the criteria for 
an evaluation in excess of 40 percent for residuals of a back 
injury, with arthritis and scoliosis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Code 5293 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Shipwash  v. Brown, 8 Vet.App. 218 (1995).  
The relevant facts have been properly developed, and, 
accordingly, the statutory obligation of the Department of 
Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1996).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1996).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1996); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1996); 
Schafrath.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Additionally, because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with her 
original claim, separate, or "staged," ratings may be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet.App. 119 (1999).  In this 
case, the veteran has been assigned a 10 percent rating for 
the period from November 21, 1991, the date of his claim, to 
March 17, 1997; a 20 percent rating from March 18, 1997, to 
May 20, 1999; and a 40 percent rating beginning May 21, 1999.  

Factual Background

Service medical records show the veteran's treatment for low 
back pain in January 1951.  In April 1952, he again 
complained of low back pain, this time with radiation into 
the hips.  X-rays at that time were interpreted as showing 
scoliosis with moderate arthritic changes of the lumbar 
spine.  In July 1952, low back pain was again noted, and he 
stated he had been hit in the back 18 months earlier.  Two 
days later, it was reported that an X-ray had showed 
arthritis of the lumbar spine.  In August 1952, continuous 
low back pain was noted.  A consultation in September 1952 
concluded that examination revealed mild scoliosis, but the 
arthritic changes were not seen.  It was not clear whether 
the X-rays had been reviewed.  

Subsequent to service, the veteran underwent surgery for a 
ruptured disc of L-5, on the right, in September 1966.  

Records dated from February to July, 1990, show the veteran's 
treatment by R. Graham, M.D., for left wrist complaints.  In 
May 1990, he underwent a left de Quervain release.  He was 
also noted to have osteoarthritis in multiple joints, 
including both wrists, as well as the neck and back, which 
were a wear and tear type arthritis.  

In September 1991, the veteran was examined by C. Fox, M.D.  
As pertinent to his back, he related that he had had nearly 
constant pain in his back over the past year or two.  On 
examination he could flex forward to 80 degrees, and was 
noted to arise from the examining table without rolling over.  
A consult for the Social Security Administration in September 
1991 noted that the veteran had flexion in the back to 90 
degrees, and no significant functional limitations and no 
focal neurological deficits.  

According to a treatment record from J. Gassaway,M.D., dated 
in January 1992, the veteran was trying to get VA disability 
due to his back, but he could not work due to his wrist.

Treatment records and correspondence from C. Secrest, M.D., 
dated from July 1990 to October 1992 show the veteran's 
treatment for complaints including low back pain, thought to 
be typical of herniated nucleus pulposus syndrome with 
bilateral sciatica.  He initially sought treatment in July 
1990, primarily for left wrist complaints, but he also 
complained of recurrent low back pain typical of herniated 
nucleus pulposus with sciatica for the past two years.  
Although in June 1992, Dr. Secrest wrote that the low back 
injury was at least partially related to injury sustained in 
service, in October 1992, he noted that the veteran had 
continuing problems with back pain as a result of a motor 
vehicle accident in June 1991.  

According to a VA examination in November 1992, the veteran 
had normal range of motion in the lumbar spine "for age."  
He had no tenderness, and straight leg raising was negative 
bilaterally.  Range of motion of the lumbar spine was flexion 
to 95 degrees, extension to 35 degrees, lateral flexion to 40 
degrees bilaterally, and rotation to 35 degrees bilaterally.  
The pertinent diagnosis was minimal, nontraumatic 
degenerative arthritis, with "practically nothing" in the 
way of objective findings.  

However, a VA outpatient note later that month reported that 
the veteran moved slowly and with some discomfort.  He had 
mild tenderness over the spinous processes at the lumbo-
sacral junction.  There was no spasm.  Flexion was limited to 
60 degrees, while extension and lateral bending were intact.  
Straight leg raising was equivocally positive at 30 to 45 
degrees on the right, with pain mostly in the lower back.  
Deep tendon reflexes were 2+ bilaterally.  The assessment was 
chronic low back pain, with nerve root compression to be 
ruled out.  A computerized tomography (CT) scan in January 
1993 disclosed postoperative changes and an L4 osteophyte.  
An evaluation in the neurosurgery clinic in January 1993 
noted straight leg raising to be positive on the right at 
about 20 degrees, and negative on the left.  Magnetic 
resonance imaging (MRI) in February 1993 disclosed only a 
small osteophyte at L2-3, with no evidence of cord or nerve 
root compression.  On follow-up in April and May 1993, the 
veteran continued to complain of low back pain.  In May, it 
was noted that straight leg raising was negative on the right 
and positive on the left.  Deep tendon reflexes were equal 
bilaterally.

According to a letter from P. Wisniewski, D.O., dated in 
February 1993, the veteran had right sciatic neuralgia, with 
significant weakness in the right leg; he was unable to do 
straight leg raising on that side.  

In March 1993, the veteran underwent a neurological 
evaluation by T. Windham, M.D., who noted that the veteran's 
posture, station and gait were good.  He had mild loss of 
back motion.  Straight leg raising was negative on the left 
and positive at 45 degrees on the right.  Reflexes were all 
diminished, and the veteran had moderate weakness with 
extension of the right foot and ankle.  The impression was 
lumbar disc rupture, and a myelogram was planned.  The 
myelogram showed bulging of the anulus fibrosa at the L4-5 
level with a possible calcified disc fragment in the right 
lateral recess.  There was evidence of stenosis on the right 
at the L5-S1 level.  Radiographic studies showed degenerative 
disc disease at the L5-S1 level with asymmetric posterior 
element and L5 suggesting a previous right laminectomy.  Dr. 
Windham noted in follow-up that the studies did not reveal a 
surgical lesion.  The studies revealed post-surgical changes 
and degenerative changes, which should be managed 
conservatively.  

According to an outpatient treatment note from E. Lowe, M.D., 
in March 1993, the veteran had low back pain with radiation 
into the right leg.  He had severe weakness in dorsiflexion 
of the right great toe and foot, and some paresthesia over 
the dorsum of the right foot.  He had severe restriction of 
motion in the low back, and an MRI had shown a bulging at the 
L4-S1 disc level as well as right stenosis at L5-S1.  

According to a decision of the SSA dated in August 1993, the 
veteran was disabled under the Social Security Act with the 
primary diagnosis noted to be degenerative arthritis of the 
right wrist, and the secondary diagnosis status post lumbar 
laminectomy.  

Dr. Wisniewski wrote again in June 1993, noting that the 
veteran had radiographic evidence of a bulging disc at the 
L4-5 level and possible stenosis at the next lower level.  He 
had chronic low back pain and right leg pain due to sciatic 
neuralgia.  Dr. Wisniewski felt that the veteran was 
disabled.  

The veteran again underwent a VA examination in November 
1993, which noted that the veteran had little in the way of 
findings except some stiffness in the back.  The MRI did not 
show any current active disc pathology, and the degenerative 
changes were at most minimal.  

A neurosurgery outpatient note dated later in November 1993 
noted that an electromyogram in July 1993 had shown L4-5 
radiculopathy, consistent with postoperative changes from the 
1966 surgery.  An MRI in February 1993 was interpreted as 
showing an osteophyte at L2-3, but no herniation or root 
compression evident.  On examination, knee jerks were 2+ on 
the right and 1+ on the left.  There was decreased 
dorsiflexion and plantar flexion on the right.  Straight leg 
raising was positive at 30 degrees bilaterally.  The 
assessment was no surgical lesion.  

According to an examination conducted by R. Barnett, M.D., in 
February 1994, the veteran walked with a cautious gait, and 
limped slightly on the left leg.  He had 30 degrees of 
flexion, very little extension, and diminished lateral 
flexion.  He had an absence of the Achilles reflex, and 
extremely limited straight leg raising bilaterally, worse on 
the right.  X-rays reportedly showed hyperostosis of a 
significant degree and loss of the curvature.  He obviously 
had extensive arthritis in the low back.  

Dr. Wisniewski wrote again in April 1994 that the veteran had 
chronic back pain due in part to osteoarthritis and in part 
to degenerative disc disease.  He felt the veteran was 
unemployable.  

According to a VA examination in July 1994, the veteran 
stated that he had had to quit his job in 1990 due to low 
back pain.  He continued to have some low back pain, with 
pain down the back of each leg to the foot, with burning on 
the sole of each foot, worse on the right.  He had pain with 
coughing, sneezing, sitting, lying, standing or walking, 
bending or stretching.  On examination, he walked well 
without a limp.  The spine was straight, and there was no 
spasm.  He complained of pain in the lower lumbar region on 
forwarding being at 35 degrees, backward extension at 1 
degree, left lateral bending at 10 degrees, and right lateral 
bending at 15 degrees.  He could walk on his heels and toes.  
Motor function and reflexes were intact.  There was 1/4-inch 
atrophy of the thighs and 1/2-inch atrophy of the left calf.  
He complained of low back pain on maneuvers, which did not 
appear to be organic.  He complained of tenderness from T9 to 
the sacrum which did not appear to be organic.  The examiner 
noted that "there [was] much functional overlay, histrionics 
and attempts to deceive the examiner in the entire 
examination."  X-rays showed slight narrowing of the L2 
interspace with slight spurring, and marked spurring at the 
L4 upper border.  There was a trace of left dorsolumbar 
scoliosis, and some spurring at the right L1 and L3 
interspaces and the left L2 interspace.  An MRI in February 
1993 had shown some posterior spurring at the L2 and L4 
interspace.  The diagnosis was old injury of lower lumbar 
disc with persistent complaints and marked functional 
overlay.  Physically, he was capable of a reasonable amount 
of standing, walking, stooping, and bending, and light 
lifting.  

In February 1995, F. L. Horn, M.D., wrote that the veteran 
had had low back pain, with an MRI in March 1993 having shown 
evidence of a bulging annulus fibrosa at the L4-5 level.  He 
was having pain, stiffness, and soreness of his entire spine, 
lower back, and legs, felt to be consistent with sciatica, 
felt to be chronic and disabling.  

According to a VA examination in March 1997, the veteran 
stated that walking was more comfortable than any other 
position or activity.  His right leg felt "heavy" at times, 
and he sometimes had radiation of pain into the right ankle 
from the back.  On examination, he had a normal gait, with a 
level pelvis and no scoliosis.  Flexion was to 30 degrees, 
extension to 5 degrees, right lateral bending to 10 degrees, 
left lateral bending to 10 degrees,, with no outward evidence 
of pain at the extremes of motion.  Axial compression caused 
no pain.  He was tender over the surgical scar.  Straight leg 
raising was positive at 80 degrees on the right, and negative 
on the left.  Deep tendon reflexes were active and equal in 
the knees and ankles bilaterally.  There was no motor or 
sensory weakness in the lower extremities, and there was no 
evidence of atrophy.  X-rays of the lumbar spine revealed 
slight narrowing of the L5-S1 disc with small osteophytes at 
every level.  The impression was degenerative disc disease, 
multilevel, of the lumbar spine, and osteoarthritis of L5-S1, 
felt to be the result of aging.  

According to a pain clinic note dated in November 1997, the 
veteran was being treated for low back pain, secondary to 
arthritis.  

An MRI performed at North Mississippi Health Services in 
March 1999 disclosed a moderate diffuse disc bulge at L2-3, 
with end plate spurring resulting in relative stenosis; 
moderate diffuse disc bulge at L4-5, with end plate spurring 
resulting in relative stenosis and bilateral neural foraminal 
encroachment; and L5-S1 mild diffuse disc bulge without 
significant stenosis.  

VA pain clinic records dated in May and June 1999 show his 
treatment for severe back pain, with medication including 
Percocet and morphine sulfate.  

On a VA examination in September 1999, the veteran complained 
of back and leg pain, weakness in his legs, stiffness in his 
back, easy fatigability and lack of endurance.  He stated 
that most of his pain was in his back, but about 40 percent 
was in the legs, and that his average pain was about a 6 on a 
scale of 10.  Exacerbating or precipitating activities 
included sitting, standing and walking.  Lying down 
alleviated the symptoms.  He used a cane when walking, and a 
wheel chair for any distance traveled outside the house.  He 
described his leg pain as beginning in his buttocks and 
radiating to just above the knee, occasionally to the ankle.  
On examination, there was mild lumbar tenderness at L5-S1.  
He had some paraspinous muscle spasm on the right, and 
sciatic notch tenderness bilaterally.  He could not toe or 
heel walk, and he walked with a slightly antalgic gait.  
Flexion was to 45 degrees and extension to 5 degrees.  
Particularly, extension caused severe pain in his back and 
into his legs.  He had negative straight raise on the left .  
Knee and ankle jerks were 2+ and symmetric.  X-rays taken in 
July 1999 revealed disc space narrowing in the lumbar spine.  
The impression was degenerative joint disease of the lumbar 
spine, possible lumbar stenosis, given his radicular symptoms 
and pain on extension.  

A muscles examination in September 1999 noted that the 
veteran stated that activity made his pain worse, and that 
rest and morphine were the only alleviating factors.  He 
stated that his back is still painful all of the time, and 
gets worse with activity.  He stated he had flare-ups one to 
three times per week, during which he could not do anything 
and was bound to a wheelchair or bed.  On examination, he had 
a flat lumbar area with loss of normal lordosis.  He had 
areas of tenderness over the L5-S1 areas and T12-L1 areas.  
He had bilateral muscle spasms, and was mildly tender over 
the right sciatic notch.  Straight leg raise was mildly 
positive bilaterally for leg pain.  Passive range of motion 
was 0 degrees of extension, 30 degrees of flexion, 20 degrees 
of lateral bending bilaterally, and limited rotation.  Active 
range of motion was to 45 degrees of flexion, 5 degrees of 
extension, 10 degrees of lateral bending to the left and 30 
degrees of lateral bending to the right.  He complained of 
pain with any motion of the spine.  There was 5/5 strength in 
the bilateral quadriceps and hamstrings.  He had 5- strength 
to ankle dorsiflexion and ankle plantar flexion on the left, 
and 4+ on the right.  Deep tendon reflexes were 2+ and equal 
in the Achilles and patellar tendons.  X-rays showed diffuse 
degenerative disc disease with moderate ankylosis, and 
appeared to have some spinal stenosis.  The assessment was 
moderately severe disc disease of the thoracic lumbar spine, 
with a certain amount of spinal stenosis from the problem, 
which would need an MRI or CT scan to further assess.  

Analysis

As a preliminary matter, regarding the weight and credibility 
of the evidence, the Board notes that the veteran has 
complained, in numerous written statements and in testimony 
at his hearing in May 1994, that the VA examinations in 
November 1992 and November 1993 were not accurate 
representations of what transpired during the course of the 
interviews.  The veteran feels that these two examinations 
should be removed from the file.  However, the Board notes 
that these reports reflect the examiners medical opinion, and 
as such, are part of the evidentiary record.  However, in 
determining the weight to be assigned these examination 
reports, the Board has considered them in the context of the 
veteran's complaints, as well as the other evidence of 
record, particularly that contemporaneous to the identified 
examinations.  

In addition, the veteran has complained about the July 1994 
examination report.  However, the veteran's complaints 
regarding this report are addressed more to the conclusions 
reached, which the veteran feels were influenced by the 
earlier examinations, than the examination itself.  Such 
contentions are speculative, and pertain to matters beyond 
the veteran's competence.  See, e.g., Grottveit v. Brown, 5 
Vet.App. 91 (1993).  Moreover, the examination findings and 
conclusions are specific to the examination, and reasons for 
the conclusions reached were provided.  The fact that the 
veteran does not feel that the findings were favorable to his 
claim is not a sufficient basis on which to disregard the 
findings.  

The veteran's disability, although called "residuals of a 
back injury, with arthritis and scoliosis," has been 
evaluated under diagnostic code 5292-5293.  Code 5293 
pertains to intervertebral disc syndrome, provides that 
postoperative, cured intervertebral disc syndrome is 
noncompensable.  Mild intervertebral disc syndrome warrants a 
10 percent rating.  For moderate intervertebral disc syndrome 
with recurring attacks, a 20 percent rating is merited, and 
severe disease with recurring attacks, with intermittent 
relief warrants a 40 percent rating.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
rating. 38 C.F.R. Part 4, Code 5293 (1999).

Moreover, VA has determined that limitation of motion must be 
considered when evaluating disability pursuant to diagnostic 
code 5293, and that a separate rating under diagnostic code 
5292, limitation of motion of the lumbar spine is not for 
application.  VAOPGCPREC 36-97 (Dec. 1997).  Additionally, 
because disc disease can cause loss of range of motion 
because of the nerve defects and resulting pain associated 
with injury to the sciatic nerve, 38 C.F.R. §§ 4.40 and 4.45, 
which pertain to factors such as functional limitation due to 
pain, weakened movement, and excess fatigability, must be 
considered when a disability is evaluated under this 
diagnostic code.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
However, when evaluating functional loss due to pain, 
"adequate pathology" is contemplated.  38 C.F.R. § 4.40 
(1999).  


Prior to March 18, 1997

Ever since service, when there was conflicting evidence as to 
whether the veteran had arthritis, there has been conflicting 
evidence regarding the nature and severity of the veteran's 
back pathology.  Concerning the degree to which the veteran's 
back disability is service-connected, because the medical 
evidence is ambiguous, and the RO has rated the back 
disability as service-connected, the Board will accept that 
the veteran's lumbar spine disability is service-connected, 
in its entirety.  

However, with regard to the manifestations and severity of 
the veteran's low back disability, the medical evidence has 
continued to contain significant variations in the findings.  
For the period from November 21, 1991 to March 17, 1997, 
during which the veteran has been assigned a 10 percent 
rating, two examinations in September 1991, and one 
examination in November 1992, showed forward flexion from 80 
to 95 degrees.  However, an outpatient treatment note dated 
in November 1992 showed pain on motion, and flexion was only 
possible to 60 degrees.  In February 1994, a private doctor 
found only 30 degrees of forward flexion.  Similarly, a 
private neurological evaluation in March 1993 noted "mild" 
loss of back motion, while another private examination that 
month described "severe" restriction of motion in the low 
back.  Similar discrepancies are shown in reports of 
weakness, gait abnormalities, and straight leg raising tests.  
Deep tendon reflexes ranged from full to diminished to, in 
February 1994, absent.  

In view of these inconsistencies, it is significant to note 
that a VA examiner in July 1994 believed there to be a 
significant functional overlay to the veteran's complaints, 
noting that much of the pain did not appear to be organic.  
As a result, and because of the discrepancies of symptoms, we 
must accord greater weight to symptoms in which the 
variations have not been extreme, particularly objective 
symptoms, and symptoms which are consistent with the level of 
objective findings.  The veteran did not evince any muscle 
spasms during this period.  Radiographic studies, while 
showing a bulging disc and evidence of stenosis, as well as 
an osteophyte, did not disclose cord or nerve root 
compression.  However, while limitation of motion has varied, 
there has been some limitation of motion on virtually all of 
the evaluations subsequent to September 1991.  Moreover, 
electromyogram findings in November 1993 showed 
radiculopathy, and the veteran's pain, in February 1995, was 
felt to be consistent with sciatica. Consequently, the 
evidence is more reflective of "moderate" disc syndrome 
during this time period, and, accordingly, a 20 percent 
rating is warranted.  However, in view of the absence of 
consistent evidence of more severe symptoms, an evaluation in 
excess of 20 percent is not warranted during this time 
period.   

March 18, 1997 to May 20, 1999

For the period from March 18, 1997 to May 20, 1999, for which 
the veteran has been assigned a 20 percent rating, the 
medical evidence consists of a VA examination in March 1997, 
a pain clinic note dated in November 1997, and an MRI scan 
report dated March 1999.  The VA examination showed severe 
limitation of motion; however, there was no pain on motion.  
Deep tendon reflexes were active, and there was no motor or 
sensory weakness, or evidence of atrophy in the lower 
extremities.  Degenerative changes in the lumbar spine were 
felt to be slight.  The MRI showed disc bulging and stenosis 
involving more discs than previously, and foraminal 
encroachment was shown at L4-5.  Thus, based on the MRI 
findings and the severe limitation of motion, the veteran 
should be assigned a 40 percent evaluation for the period 
beginning March 18, 1997.  See 38 C.F.R. Part 4, Code 5292 
(1999).  

However, in view of the absence of manifestations associated 
with disc disease on physical examination, an evaluation in 
excess of 40 percent is not warranted for that time period.  

Beginning May 21, 1999 

Regarding whether an evaluation in excess of 40 percent is 
warranted for the period beginning May 21, 1999, VA pain 
clinic records dated in May and June 1999 show his treatment 
for severe back pain.  However, the VA examinations in 
September 1999 disclosed limitation of motion less severe 
than in the earlier examination.  Moreover, although he had 
symptoms of disc disease such as muscle spasm, radiation of 
pain on extension, and sciatic notch tenderness, he walked 
with only a slight limp, and his deep tendon reflexes, 
including ankle jerks, were 2+ and symmetric on both 
examinations.  Accordingly, his disc disease is not in excess 
of the symptoms contemplated for "severe" disease.  

Additionally, a question as to which of two evaluations to 
apply has not been presented, and the disability picture does 
not more nearly approximate the criteria required for the 
next higher rating.  38 C.F.R. § 4.7 (1994).  Moreover, 
although the veteran has complained of factors such as 
functional limitation due to pain, weakened movement, and 
excess fatigability, such factors have been taken into 
consideration in the assigned evaluations, and functional 
loss in excess of that is not supported by "adequate 
pathology."  See 38 C.F.R. § 4.40; Johnson.

Preliminary review of the record reveals that the RO 
expressly declined referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

An evaluation of 20 percent for residuals of a back injury, 
with arthritis and scoliosis, is granted for the period from 
November 21, 1991 to March 17, 1997, subject to regulations 
governing the payment of monetary benefits.

An evaluation of 40 percent for residuals of a back injury, 
with arthritis and scoliosis, is granted for the period from 
March 18, 1997 to May 20, 1999, subject to regulations 
governing the payment of monetary benefits.

An evaluation in excess of 40 percent for residuals of a back 
injury, with arthritis and scoliosis, beginning May 21, 1999, 
is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

